Citation Nr: 0819394	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim of service connection for a bilateral knee 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from November 1970 to March 
1971.  

By prior rating action in May 1992, the RO denied service 
connection for a bilateral knee disability.  The veteran and 
his representative were notified of this decision and did not 
appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision by 
the RO which found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
a bilateral knee disability.  The Board remanded the appeal 
for additional development in October 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a bilateral knee disability was 
finally denied by an unappealed rating decision by the RO in 
May 1992.  

3.  The additional evidence received since the May 1992 RO 
decision is either cumulative or redundant of evidence 
already of record, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1992 RO decision which denied service connection 
for a bilateral knee disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a bilateral knee 
disability.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a) (2000); 
38 C.F.R. §§ 3.159, 20.1105 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's request to reopen the 
claim of service connection for a bilateral knee disability, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in August 2002 and December 2007 
were sent by VA to the veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although 
the latter correspondence was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and a supplemental statement of 
the case (SSOC) was promulgated in March 2008.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the October 2007 Board remand and the December 2007 
notice letter included an explanation as to the basis for the 
prior denial of the veteran's claim; the evidence necessary 
to reopen the claim, and the evidence necessary to establish 
service connection.  The veteran was also notified of what 
information and evidence that VA will seek to provide; what 
information and evidence the veteran was expected to provide, 
and that VA would assist him in obtaining evidence, but that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in or was 
otherwise related to service; of what evidence was necessary 
to establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield III.   

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a bilateral knee 
disability was finally denied by the RO in May 1992.  There 
was no appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  
Furthermore, the regulation pertaining to the definition of 
new and material has been amended and is effective only for 
claims filed on or after August 29, 2001.  (See 38 C.F.R. 
§ 3,156(a)).  However, this amendment is effective only for 
claims filed on or after August 29, 2001.  The veteran's 
request to reopen the claim was received in June 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

The evidence of record at the time of the May 1992 rating 
decision that denied service connection for a bilateral knee 
disability included the veteran's service medical records and 
private medical reports showing treatment for bilateral knee 
problems from October 1970 to December 1980.  

The private medical records showed that the veteran was 
treated for bilateral knee problems in October 1970.  At that 
time, he reported a history of chronic bilateral knee 
problems since the age of 16, manifested by constant pain, 
weakness, subluxation, locking, popping, and swelling in both 
knees, particularly on prolonged standing, walking, or 
climbing.  The treatment report showed no specific 
abnormalities referable to the left knee and some positive 
findings on the right, including positive McMurray's sign.  
The diagnosis was possible discoid meniscus of the right 
knee.  The records showed treatment for right knee problems 
again in October 1976, and surgery for medial meniscus tear 
on the right in January 1977.  When seen in January 1980, the 
veteran reported a two month history of left knee pain, and 
said that he felt something pop in his knee while squatting 
the day before.  Private surgical reports showed that he 
underwent arthroscopic surgery for medial meniscus tear on 
the left knee in April 1980.  

The service medical records showed a notation of possible 
discord meniscus tear in the right knee - symptomatic, on the 
veteran's service induction examination in November 1970.  
The service records showed that the veteran was seen in 
January 1971 for complaints of bilateral knee pain with 
episodic weakness, recurrent effusion, and locking in the 
right knee.  There was 1/2-inch quadriceps atrophy and positive 
McMurray's sign on the right.  The report indicated that the 
right knee symptoms existed prior to service.  The veteran 
was placed on restricted duty for internally deranged knees, 
and was subsequently medically discharged from service.  

Service connection for a bilateral knee disability was denied 
by the RO in May 1992, on the basis that the problems with 
the veteran's knees were evident prior to service, were only 
temporarily exacerbated during service, and were in no way 
chronically aggravated by the veteran's military service.  
Thus, the RO concluded, that since the bilateral knee 
condition was neither incurred in nor aggravated by service, 
the claim had to be denied.    

The evidence added to the record since the May 1992 rating 
action included a March 2001 statement from the veteran's 
spouse, a duplicate copy of a private medical report showing 
treatment for right knee problems in January 1977, and a 
duplicate copy of a service profile report.  

The additional evidence is neither new nor material and does 
not offer any new probative information showing that the 
veteran's bilateral knee disability was incurred in or 
aggravated by active military service.  The evidence 
previously considered showed that the veteran had chronic 
bilateral knee problems for many years prior to service, and 
that he was suspected of having a meniscus tear in the right 
knee at the time of service induction.  The service medical 
records did not show any specific injury or trauma to either 
knee during service and showed that he was seen only for the 
same symptoms that he reported on the private medical 
evaluation prior to service enlistment.  Specifically, 
chronic pain, swelling, and locking on prolonged standing or 
walking.  The private reports considered previously showed 
that the veteran did not have any additional symptoms in the 
right knee or that he required any additional treatment until 
more than five years after service.  At that time, the 
veteran's symptoms and findings with respect to both knees 
were essentially the same as when he was evaluated prior to 
service.  That is, the private medical reports more than five 
years after service failed to show any significant change in 
the veteran's complaints or the clinical findings from those 
noted on the pre-service private examination.  

In a March 2001 statement, the veteran's spouse indicated 
that she married the veteran three months before he was 
drafted, and that she did not remember the veteran mentioning 
problems with his knees very much prior to service, but noted 
increased complaints after to service.  While this statement 
is new, it is essentially cumulative of the veteran's 
contentions which were previously considered by the Board.  
Further, the pertinent evidence that was absent from the 
record when the RO considered this issue in 1992, is still 
absent from the record.  There is no competent medical 
opinion relating a current bilateral knee disability to 
service either on the basis of service incurrence or on 
aggravation.  

In any event, the additional evidence does not offer any new 
or favorable probative information and is merely cumulative 
of evidence already of record.  Accordingly, a basis to 
reopen the claim of service connection for a bilateral knee 
disability has not been presented.  

The veteran remains free, of course, to apply to reopen his 
claim at any time with the RO, especially if he obtains 
medical evidence showing that his bilateral knee disability 
was incurred in or aggravated in active military service.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a bilateral knee 
disability, the appeal is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


